 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10 KING’S HAWAIIAN HOLDING                        Case No. 2:21-cv-00648-KJM-AC
   COMPANY, INC., a California
11 corporation; and KING’S HAWAIIAN               ORDER EXTENDING TIME TO
                                                  RESPOND TO COMPLAINT
12 BAKERY WEST, INC. a California
   corporation,
13
                 Plaintiffs,
14
          v.
15
   SUPER STORE INDUSTRIES, a
16 California partnership, and DOES 1-10,
   inclusive,
17
18                Defendants.

19
20         According to the parties’ stipulation, EFC No. 10, and good cause appearing, the
21 court approves an extension of time for defendant Super Store Industries, until June 9,
22 2021, to respond to plaintiffs’ complaint, ECF No. 1. This order resolves ECF No. 10.
23         IT IS SO ORDERED.
24 DATED: June 8, 2021.
25
26
27
28
